                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

ANA VAREZ BENEGAS and                               §
YAWAN KAYALI FERNANDEZ,                             §
                                                    §
                 Plaintiffs,                        §
                                                    §
v.                                                  §                    1:18-CV-893-RP
                                                    §
MONICA BYRAM,                                       §
                                                    §
                 Defendant.                         §

                                               ORDER

        Before the Court is Plaintiffs Ana Verez Benegas and Yawan Kayali Fernandez’s

(collectively, “Plaintiffs”) Motion for Default Judgment. (Dkt. 5). Having considered Plaintiffs’

motion, the record, and the relevant law, the Court finds that the motion should be granted.

                                          I. BACKGROUND

        Plaintiffs allege the following facts in their complaint. (Dkt. 1). In 2013, Defendant Monica

Byram (“Defendant”) and Blake Byram (collectively, “the Byrams”) contacted Plaintiffs seeking their

investment in the construction and sale of private aircraft hangers at Austin Bergstrom International

Airport. (Id. ¶ 8). Relying on the Byrams’ representations, Plaintiffs each wire-transferred

approximately $500,000 to the Byrams. (Id. ¶¶ 8–10). Plaintiffs and Defendant subsequently became

the three members of Jet Star Real Estate Holdings, LLC (“the Company”) pursuant to an

agreement they each signed (the “Company Agreement”). (Id. ¶ 11). Plaintiffs were members of the

company in name only, however, as Defendant handled the company’s day-to-day affairs and was

listed as its sole manager. (Id. ¶ 12).

        The private aircraft hangers were never built. (Id. ¶ 13). For years, Plaintiffs attempted to

determine what became of their investment, and they eventually requested that Defendant return

their funds to them. (Id. ¶ 14). Defendant did not do so and instead assured Plaintiffs that the

                                                    1
venture was moving forward. (Id. ¶¶ 14–15). After further delay, Plaintiffs sent the Byrams a formal

demand letter on June 12, 2017, demanding repayment of their approximately $1 million investment.

(Id. ¶ 16). It became clear to Plaintiffs, however, that the Byrams would not return the investment

money absent legal action, and so Plaintiffs brought an arbitration action against Defendant. (Id. ¶

17).

        On August 16, 2018, the arbitrator issued a final arbitration award. (Id. ¶ 22). The arbitrator

found that Defendant had “repeatedly misled [Plaintiffs] about the Company and its project” and

had breached her fiduciary duties to them. (Id.). The final award required Defendant to pay Plaintiffs

the amount of their investment, legal and administrative fees and expenses, and post-judgment

interest. (Id.). The award also required that these payments be made within 30 days of its transmittal.

(Id. ¶ 25). Defendant did not timely pay Plaintiffs, and they subsequently filed this action for

confirmation of their arbitration award. (Id.).

        Defendant’s answer to Plaintiffs’ complaint was due on January 15, 2019. (Dkt. 2).

Defendant did not submit an answer. On March 5, Plaintiffs moved for an entry of default against

Defendant, which the Clerk of the Court entered later that day. (Dkt. 3). On March 6, Plaintiffs

moved for default judgment against Defendant. (Dkt. 5). Defendant has still not appeared in this

case; Plaintiffs’ motion is unopposed.

                                          II. DISCUSSION

        Under Rule 55 of the Federal Rules of Civil Procedure, federal courts have the authority to

enter a default judgment against a defendant that has failed to plead or otherwise defend itself. Fed.

R. Civ. P. 55(a)–(b). That said, “[d]efault judgments are a drastic remedy, not favored by the Federal

Rules and resorted to by courts only in extreme situations.” Sun Bank of Ocala v. Pelican Homestead &

Sav. Ass’n, 874 F.2d 274, 276 (5th Cir. 1989). A party is not entitled to a default judgment simply

because the defendant is in default. Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996). Rather, a default


                                                    2
judgment is generally committed to the discretion of the district court. Mason v. Lister, 562 F.2d 343,

345 (5th Cir. 1977).

        In considering Plaintiffs’ motion, the Court must determine: (1) whether default judgment is

procedurally warranted, (2) whether Plaintiffs’ complaint sets forth facts sufficient to establish that it

is entitled to relief, and (3) what form of relief, if any, Plaintiffs should receive. United States v. 1998

Freightliner Vin #: 1FUYCZYB3WP886986, 548 F. Supp. 2d 381, 384 (W.D. Tex. 2008); see also J & J

Sports Prods., Inc. v. Morelia Mexican Rest., Inc., 126 F. Supp. 3d 809, 813 (N.D. Tex. 2015) (using the

same framework).

                                      A. Procedural Requirements

        To determine whether entry of a default judgment is procedurally warranted, district courts

in the Fifth Circuit consider six factors: “[1] whether material issues of fact are at issue, [2] whether

there has been substantial prejudice, [3] whether the grounds for default are clearly established,

[4] whether the default was caused by a good faith mistake or excusable neglect, [5] the harshness of

a default judgment, and [6] whether the court would think itself obliged to set aside the default on

the defendant’s motion.” Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).

        Every Lindsey factors weighs in favor of entering a default judgment against Defendant.

Because Defendant has not filed a responsive pleading, there are no material facts in dispute. See

Nishimatsu Const. Co., Ltd. v. Hous. Nat. Bank, 515 F.2d 1200, 1206 (5th Cir. 1975) (“The defendant,

by his default, admits the plaintiff’s well-pleaded allegations of fact.”). Defendant’s failure to appear

and respond has ground the adversary process to a halt, prejudicing Plaintiffs’ interest in pursuing

their claim for relief. See J & J Sports, 126 F. Supp. 3d at 814 (“Defendants’ failure to respond

threatens to bring the adversary process to a halt, effectively prejudicing Plaintiff’s interests.”)

(citation and quotation marks omitted). The grounds for default are established: Defendant was

properly served and has failed to appear and participate at all, much less timely file a responsive


                                                      3
pleading. There is no indication that the default was caused by a good faith mistake or excusable

neglect, and the harshness of a default judgment in this case is mitigated by Defendant’s failure to

respond to Plaintiffs’ complaint or otherwise appear. Finally, the Court is not aware of any facts that

would obligate it to set aside the default if challenged by Defendant. The Court therefore finds that

default judgment is procedurally warranted.

                               B. Sufficiency of Plaintiffs’ Complaint

        Default judgment is proper only if the well-pleaded factual allegations in Plaintiffs’ complaint

establish a valid cause of action. Nishimatsu Constr. Co., 515 F.2d at 1206. By defaulting, a defendant

“admits the plaintiff’s well-pleaded allegations of fact.” Id. In determining whether factual allegations

are sufficient to support a default judgment, the Fifth Circuit employs the same analysis used to

determine sufficiency under Rule 8. Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 498 (5th

Cir. 2015). A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The factual allegations in the complaint need

only “be enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Wooten, 788 F.3d at 498 (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While “detailed factual allegations” are not required,

the pleading must present “more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

        Plaintiffs seek confirmation of their arbitration award against Defendant. Title 9 U.S.C § 9

provides:

                If the parties in their agreement have agreed that a judgment of the
                court shall be entered upon the award made pursuant to the arbitration,
                and shall specify the court, then at any time within one year after the
                award is made any party to the arbitration may apply to the court so
                specified for an order confirming the award, and thereupon the court
                must grant such an order unless the award is vacated, modified, or
                corrected as prescribed in sections 10 and 11 of this title. If no court
                is specified in the agreement of the parties, then such application may

                                                    4
                be made to the United States court in and for the district in which such
                award was made.

Plaintiffs have alleged and submitted documentation showing that the Company Agreement

provides that the “place of arbitration shall be Austin, Texas and the award shall be issued at the

place of arbitration.” (Compl., Dkt. 1, ¶ 28; Company Agreement, Dkt. 1-2, at 23). Plaintiffs have

brought this action within the appropriate time limit specified by statute, and the Court finds no

reason to vacate or modify the final arbitration award. See 9 U.S.C §§ 9, 207. The Court therefore

finds that Plaintiffs have sufficiently pleaded facts raising their right to relief above the speculative

level. Wooten, 788 F.3d at 498. Accordingly, default judgment is substantively warranted.

                                                 C. Relief

        Federal Rule of Civil Procedure 54(c) states that “[a] default judgment must not differ in

kind from, or exceed in amount, what is demanded in the pleadings.” Fed. R. Civ. P. 54(c). In

other words, the relief prayed for in a complaint defines the scope of relief available on default

judgment. Id.

        A defendant’s default concedes the truth of the allegations of the complaint concerning the

defendant’s liability, but not damages. United States v. Shipco Gen. Inc., 814 F.2d 1011, 1014 (5th Cir.

1987). Ordinarily, damages will not be awarded without a hearing or a demonstration by detailed

affidavits establishing the necessary facts. United Artists Corp. v. Freeman, 605 F.2d 854, 857 (5th Cir.

1979). However, when the amount of damages or costs can be determined with certainty by

reference to the pleadings and supporting documents, and when a hearing would not be beneficial, a

hearing is unnecessary. James v. Frame, 6 F.3d 307, 310 (5th Cir. 1993). A sum capable of

mathematical calculation is one that can be “computed with certainty by reference to the pleadings

and supporting documents alone.” Id. at 311.

        Plaintiffs seek liquidated damages in the amount provided for in the final arbitration award.

(Compl., Dkt. 1, at 8–9; Mot. Default. J., Dkt. 5, at 2). The final award provides for damages in the

                                                     5
amount of $1,292,675.83 plus post-judgment interest at the rate of 5% interest per annum since the

date of the award until full satisfaction of all amounts due. (Final Award, Dkt. 1-1, at 9–10). The

damages sought are a sum certain the Court can determine from the pleadings alone and does not

differ in kind from or exceed the amount requested in Plaintiffs’ complaint. As of the date of this

order, the interest amount owed is $54,540.29. Accordingly, the Court finds that Plaintiffs are

entitled to an award of $1,347,216.12. 1

                                               III. CONCLUSION

         For the reasons given above, IT IS ORDERED that Plaintiffs’ Motion for Default

Judgment, (Dkt. 5), is GRANTED. The Court will enter final judgment in a separate order.

         SIGNED on June 20, 2019.



                                                        _____________________________________
                                                        ROBERT PITMAN
                                                        UNITED STATES DISTRICT JUDGE




1Plaintiffs also request an award of attorney’ fees and costs in connection with the instant action but have provided no
argument that they are entitled to such an award, specified an amount to be awarded, or submitted any evidence
demonstrating an appropriate amount. The Court will therefore not consider an award for fees and costs at this time.

                                                            6
